Citation Nr: 1603795	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The Veteran was originally awarded service connection for PTSD in the September 2011 rating decision, which granted a 30 percent evaluation effective June 11, 2009, the date of the Veteran's service connection claim.  

The Veteran filed an increased rating claim for PTSD that was received on November 23, 2011.  A December 2011 rating decision continued a 30 percent evaluation.  The Veteran filed a subsequent increased rating claim in January 2012.  This resulted in a March 2012 rating decision again continuing the 30 percent evaluation.  The Veteran filed another increased rating claim in May 2012.  This resulted in a January 2013 rating decision which granted an increased rating of 100 percent, effective May 22, 2012.  The Veteran then filed a June 2013 request for an earlier effective date for the grant of service connection for PTSD.  This ultimately resulted in a March 2014 rating decision, which granted an earlier effective date of October 27, 2011 for the 100 percent evaluation.  The Veteran filed an April 2014 notice of disagreement with this rating decision, requesting an earlier effective date for the 100 percent evaluation for PTSD.

The Board interprets the Veteran's November 2011 increased rating claim as new evidence submitted within one year of the September 2011 rating decision with respect to the initial evaluation.  As a result, the matter of the appropriate disability rating never became final.  The Veteran continued to file increased rating claims leading up to the March 2014 rating decision eventually granting a 100 percent evaluation effective October 27, 2011.  Thus, the Board has recharacterized the issue from that of entitlement to earlier effective date for a 100 percent evaluation (as listed in the October 2014 Statement of the Case) to entitlement to an initial rating in excess of 30 percent, as granted in the September 2011 rating decision.

The Veteran testified at a September 2015 videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is associated with the file.

In addition, the Board recognizes the Court's finding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, as discussed below, the Board has awarded the Veteran a 100 percent disability evaluation for PTSD for the effective date of the award of service connection.  As this is his only service-connected disability, the issue of TDIU is moot.  Id.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As noted, the Veteran submitted a June 2013 statement requesting an earlier effective date for the grant of service connection for PTSD.  This matter has not been adjudicated and is referred to the agency of original jurisdiction (AOJ) for initial consideration.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD resulted in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an increased initial evaluation for PTSD of 100 percent from June 11, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here the Board has awarded the Veteran the full benefit sought on appeal, and as a result it has determined that the Veteran has not prejudiced by any potential procedural defect.  Thus, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Initial Rating for PTSD

As discussed in the introduction, the Board is treating this matter as a claim for an increased initial rating in excess of 30 percent for PTSD.  This initial rating of 30 percent was granted effective June 11, 2009.  A 100 percent evaluation, the schedular maximum, was later granted effective October 27, 2011.  The Board will make a determination as to the claim for an increased rating from June 11, 2009 to October 27, 2011.  The Board will not address the time  period from October 27, 2011, as the Veteran is already in receipt of the schedular maximum 100 percent evaluation for PTSD.


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a 30 percent disability rating from June 11, 2009, and a 100 percent disability rating from October 27, 2011, under Diagnostic Code 9411.  The Veteran seeks an increased rating. 

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 , Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).


Factual Background

While outside of the period on appeal, the Board does note a February 2008 primary care treatment note that documents the Veteran as well developed, well nourished, alert and in no acute distress.  The Veterans was oriented to all spheres and coherent.  Conversation was appropriate and congruent.  He had meaningful and realistic goals in life.  He had financial issues.  There were no relationship or family issues noted.  

 A February 2008 risk assessment screening noted a negative screen for depression and PTSD.

A March 2010 mental health outpatient note reported the Veteran denying current thoughts, plans, or intentions to harm himself.  The examiner determined that he was not a danger to others.  He was dressed appropriately, speech was normal, mood was depressed, thought process was intact, and judgment and insight were fair.  The Veteran reported that a "day does not go by without me breaking down in public thinking about what I lost."  A GAF score of 48 was reported.

An April 2010 mental health outpatient note stated that the Veteran wanted to talk with someone about his depression.  The examiner denied current thoughts, plans, or intentions of wanting to harm self or others.  He was dressed appropriately, calm, and cooperative.  He was depressed.  Thought process was normal, judgment and insight were fair.  

A June 2010 mental health outpatient treatment note documented a GAF score of 55.  The patient was tearful, but denied suicidal or homicidal ideation, and denied hallucinations and delusions.  The Veteran was calm, pleasant, cooperative, and well groomed.  He was oriented to all spheres, speech was normal.  The examiner reported mood as "I don't know."  Thought process and content were linear and goal directed.  Memory was grossly intact.  

At an August 2010 VA examination, the examiner reported that the Veteran was not currently under treatment for PTSD.  The examiner reported a history of domestic violence arrests, but the Veteran did not remember when.  The Veteran had been married  4 times, and reported that he did not take responsibility in the relationships.  He reported having 5 children, but only having a relationship with the youngest.  He stated that he likes to be with other people, "but does things to self-destruct."  He reported that "[a]ll the relationships are gone now."  He reported a history of suicide attempts.  His leisure pursuits were limited to "getting the house in order."  The examiner summarized the Veteran's current psychosocial functional status as "poor."  

Upon examination, the Veteran's appearance was clean, psychomotor activity and speech were unremarkable.  The Veteran was cooperative, affect was normal, mood was anxious.  The Veteran was easily distracted, he was unable to do serial 7's, and unable to spell a word forward and backward.  He was oriented to all spheres.  Thought process was rambling and tangentiality.  Thought content was unremarkable.  The Veteran had paranoid delusions, although they were not persistent.  The Veteran was reported as understanding the outcome of his behavior.  Insight was documented as the Veteran understanding that he has a problem.  There was no sleep impairment.  Auditory hallucinations were reported, although they were not persistent.  There was no inappropriate behavior.  The Veteran did not interpret proverbs appropriately.  There was no obsessive or ritualistic behavior, no panic attacks, no homicidal thoughts, no suicidal thoughts.  Impulse control was good.  The Veteran was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  Remote and recent memory was mildly impaired, although immediate memory was normal.  A GAF score of 45 was given.  Ultimately the examiner concluded that the examination could not be completed with respect an opinion as to the etiology of the Veteran's condition, as the Veteran became increasingly confused.  

An August 2010 mental health outpatient note documented apparent orientation to all spheres with no visible psychosis.  Examination revealed full range affect with slightly depressed mood.  He was talkative, pleasant, polite, and at times tearful.  He denied any current suicidal or homicidal ideation, but did report a suicide attempt in the 1980's.  The Veteran evidenced tangential thought due to the tangential nature of conversation at times.  He was occasionally evasive, however did respond to directed questions.  

A September 2010 mental health outpatient treatment plan note reported a GAF score of 50.  The Veteran reported that his family did not want to see him.  Examination revealed a full range affect and slightly depressed mood.  He was oriented to all spheres, speech was clear, he was polite and talkative.  There were no apparent difficulties with thought, he remained on topic, thought appeared linear and goal directed.  He denied plan or intent for self-harm or to harm others.  He reported occasionally wishing he wouldn't wake up.  

An October 2010 crisis intervention note documented the Veteran reporting that he was struggling and "thinking about doing away with myself."  He reported that during his service in the Pacific, he saw a lot of blood and suicide planes.  The Veteran reported being destroyed financially due to divorces and domestic violence charge.  He reported drinking every night, but not getting "drunk."  Examination revealed depressed mood, wide range of affect.  He was clean and neatly groomed.  Answers to questions were irrelevant when asked about PTSD symptoms.  His mood was very labile, as the examiner reported that "[h]e make one humorous statement but then almost immediately he bursts into uncontrollable tears."  Suicide risk assessment indicated remote previous attempts at suicide.  He had no current plans for suicide, reported good support from neighbors.  The examiner reported a moderate risk for suicide.   

An additional October 2010 crisis intervention note reported that the Veteran was very depressed, unmedicated, and thinking of suicide, but the Veteran claimed he would not kill himself.  

An October 2010 mental health outpatient note reported that the Veteran was feeling a little better.  He denied suicidal or homicidal ideation and auditory or visual hallucinations and delusions.  Examination revealed the Veteran to be pleasant, cooperative, well groomed, oriented to all spheres, normal speech, "OK" mood, goal directed.  Memory was grossly intact.  

In a December 2010 mental health outpatient note, the Veteran reported not taking any psychotropic medication any more.  The Veteran described his war years and life through his medical decline in the 1980's.  He reported that his youngest daughter was visiting him the following week, and we was encouraged to try to talk to her.  The Veteran expressed insight into some family issues.  He appeared to acknowledge that he was unreasonable and angry at times, perhaps often, during the years he was married and raising a family.  Examination revealed the Veteran presenting a full range affect and somewhat depressed mood.  The Veteran was active in sharing his thoughts, oriented to all spheres, speech was clear and coherent, thought content and process were normal.  He was nicely dressed and well groomed.  He denied suicidal or homicidal ideation.  

A January 2011 mental health outpatient note stated that the Veteran was unsure if he would attend the WWII support group regularly.  He reported struggling with acceptance of his PTSD.  The Veteran spoke of his family with sadness, specifically regarding recent interactions with a daughter.  The Veteran tearfully discussed losses in his life, and mentioned being taken advantage of by a fellow Veteran who borrowed money but no refused to pay it back.  Mental examination revealed the Veteran to have an upbeat mood and bright affect, however did become tearful periodically.  The Veteran was active and quite talkative.  He was oriented in all spheres, speech was normal other than a few incidents of work switching.  Thought content and process were normal.  Veteran reported occasional suicidal ideation, however denied intent or plans.  
At a March 2011 VA examination, the Veteran reported nightmares about dead bodies on the beach of Manus Island.  He reported intrusive memories.  He reported attempting to kill himself by drinking with medication in 1981.  The Veteran reported being married four times, getting divorced from his fourth wife in 2005.  He has five children and has a poor relationship with them.  He has been living alone since his 2005 divorce.  He denied any activities or leisure pursuits.   He denied any history of homicidal thoughts.  Psychosocial function was poor.  He does not socialize and has little recreation or leisure activities.  

Examination revealed no gross impairment in thought process or communications, no gross delusions or hallucinations.  He had good eye contact and interacted well.  There was no inappropriate behavior.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented in all spheres, memory was "patchy," however seemingly consistent with age.  He denied any obsessive or ritualistic behavior.  Rate and flow of speech appeared to be relatively relevant and logical.  There were no obscure speech patterns.  He denied any history of panic attacks, admitted depression, depressed mood, and anxiety, describing it as "on and off" with periods when he cries a lot.  The examiner reported that the Veteran cried at times during the interview, which suggested liability of mood.  The Veteran denied any impulse control problem.  He reported sleep impairment.  He avoids arguments or confrontations with people, however does not avoid war movies or fireworks.  He has a tendency to withdraw form people and appears to have difficulty feeling sympathetic to other people's problems.  He has a generally poor relationship with his children.  He reported prior angry outbursts, but currently has a better control over his temper.  A GAF score of 55 was recorded.  The examiner stated that the Veteran's symptoms were transient or mild and can decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

An October 27, 2011 mental health outpatient note recorded a GAF score of 55.  The Veteran reported that he continues to suffer from chronic depression, anxiety, anger, irritability, labile mood swings, chronic insomnia, survivor guilt and social withdrawal.  Examination revealed that the Veteran was oriented to all spheres, thought and memory were normal.  There was no evidence of hallucinations, delusions, or paranoid ideation.  There was no suicidal or homicidal ideation or plans.  A GAF score of 55 was recorded.  The VA psychologist concluded that the Veteran can no longer maintain gainful employment, "nor can he sustain effective relationships."  

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 100 percent disability rating. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.
The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  

During this period, the Veteran has exhibited a variety of symptoms.  The Board acknowledges that there has apparently been a degree of fluctuation with respect to the severity of his symptoms.  However, after a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximate a 100 percent disability evaluation due to total occupational and social impairment.  

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a). 

In summary, the Board believes that a 100 percent disability evaluation for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.


ORDER

Entitlement to an initial rating of 100 percent for posttraumatic stress disorder (PTSD) from June 11, 2009, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


